Citation Nr: 1215539	
Decision Date: 05/01/12    Archive Date: 05/10/12

DOCKET NO.  09-08 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD), to include entitlement to a total rating for compensation based upon individual unemployability.



REPRESENTATION

Appellant represented by:	Karl A. Kazmierczak, Attorney at Law



ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel



INTRODUCTION

The Veteran served on active duty from June 1967 to July 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which awarded service connection for PTSD and assigned a 30 percent evaluation.

In May 2009, the Veteran submitted a completed VA Form 21-8940, Veteran's Application for Increased Compensation Based Upon Unemployability, wherein he wrote that the cause of his unemployability was "PTSD."  See item # 6.  In other words, he did not attribute the unemployability to any other service-connected disability or disabilities.  The claim for a total rating for compensation based upon individual unemployability (TDIU) has been raised and has made it part of the current claim for increase.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (ruling that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a TDIU as a result of that disability is warranted).

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

The Board finds additional development is warranted prior to it deciding the issue on appeal.  That development is described below.

In February 2009, the Veteran provided VA with permission to obtain the treatment records pertinent to treatment for PTSD from Gail Reich, M.S.  In March 2009, the RO sent a letter to the provider, which letter appears to have been returned as undeliverable.  In looking at the March 2009 letter, the RO used the wrong zip code.  The correct zip code is 32118 and the zip code used was 21338.  See, e.g., Crain v. Principi, 17 Vet. App. 182, 189 (2003) (presumption of regularity rebutted when Secretary mailed Statement of the Case to incorrect zip code).  VA did not inform the Veteran that it had not obtained these records in compliance with 38 C.F.R. § 3.159(e) (2011).  These records are relevant to the issue on appeal, and another attempt to obtain the records must be made.  

Additionally, the Veteran has informed VA that he applied for and was awarded Social Security Administration (SSA) disability benefits based, in part, on his PTSD symptoms.  See March 23, 2009, and July 27, 2009, statements from the Veteran.  The SSA records are not in the claims file and are potentially relevant to the issue on appeal.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  Thus, the Board must remand the claim in an attempt to obtain these records.

The Veteran underwent a VA psychiatric evaluation in November 2009.  There, the examiner assigned a global assessment of functioning score of 55, which is indicative of moderate occupational impairment.  See QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA FROM DSM-IV, 46-47 (1994).  In the report, the examiner noted that the Veteran "had to retire due to back injury and PTSD in 2009."  See "PSYCH SUMMARY."   When asked if there was total occupational and social impairment due to PTSD signs and symptoms, he responded, "Yes."  Id.  When asked for examples of pertinent symptoms, the examiner wrote, "Veteran was physically unable to continue working due to back pain and also mental issues with his PTSD."  Id.  This would indicate that the examiner did not fully understand the question, which was whether the Veteran had total occupational impairment solely due to PTSD symptoms.  Therefore, the Board will request another examination be provided. 

The Veteran is receiving treatment for PTSD at the VA Medical Center in Orlando, Florida.  The most recent records in the claims file are from March 2010.  Thus, VA treatment records from that facility since March 2010 should be obtained and associated with the claims file or uploaded to Virtual VA.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran give VA permission to obtain the treatment records from Gail Reich, M.S., at the Atlantic Counseling Center.  In the prior VA Form 21-4142, Authorization and Consent to Release Information to VA, the Veteran indicated he had received treatment on January 22, 2009, January 29, 2009, February 5, 2009, February 12, 2009, and had an appointment scheduled for February 26, 2009.  The Veteran should provide any additional dates of treatment (should there be more contemporaneous treatment records since February 2009).  

If there are any other relevant records the Veteran wants VA to attempt to obtain that are not already of record, he should provide permission and sufficient information so that the records can be requested on his behalf.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2.  Request directly from the SSA complete copies of the award of disability benefits, as well as the records, including medical records, considered in adjudicating the claim.  All attempts to fulfill this development should be documented in the claims file.  

If after continued efforts to obtain the records it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the AMC must notify the Veteran and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

3.  Obtain the VA treatment records pertaining to treatment for PTSD from the Orlando, Florida, VA Medical Center from March 2010 or have them uploaded to Virtual VA.

4.  After the above development is complete, provide the Veteran with an examination by a VA psychologist or psychiatrist who should report the nature and extent of the Veteran's service-connected PTSD.  The examiner should be provided with the claims folder for review and should indicate in the examination report that such review occurred.  The examiner should also provide a Global Assessment of Functioning (GAF) score and explained what the assigned GAF score represents in terms of psychiatric impairment.  The examiner is also asked to address whether the Veteran is prevented from securing and following substantially gainful employment solely due to PTSD, taking into account his education and work experience but not his age.  

5.  After the requested examination report has been completed, it should be reviewed to ensure that it is in complete compliance with the directives of this remand. The examination report should be returned to the examiner if deficient in any manner.

6.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions; undertake any other development action that is deemed warranted, and re-adjudicate the issue of entitlement to an initial evaluation in excess of 30 percent for PTSD, to include consideration of entitlement to a total rating for compensation based upon individual unemployability.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



__________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

